Case 1:19-cv-00005-MSM-PAS Document 60 Filed 06/22/20 Page 1 of 4 PageID #: 917




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  DOLORES CEPEDA,                                     )
                                                      )
                                Plaintiff,            )
                 v.                                   )
                                                      )
  BANK OF AMERICA, N.A.,                              )
                                                           C.A. No. 1:19-cv-00005-WES-PAS
  FAY SERVICING, LLC,                                 )
  WILMINGTON TRUST NATIONAL                           )
  ASSOCIATION SOLELY AS TRUSTEE                       )
  FOR THE MFRA TRUST 2014-2, ALIAS                    )
                                                      )
                                Defendants.           )
                                                      )

    BANK OF AMERICA, N.A.’S OPPOSITION TO PLAINTIFF’S MOTION TO FILE
                SUPPLEMENTAL MEMORANDUM OF LAW

         Defendant Bank of America, N.A. (“BANA”) respectfully submits this opposition to

 Plaintiff Dolores Cepeda’s (“Plaintiff”) Motion to File Supplemental Memorandum of Law (the

 “Motion,” Doc. 59) in view of the Rhode Island Supreme Court’s recent decision in Woel v.

 Christiana Trust as Trustee for Stanwich Mortgage Loan Trust Series 2017-17, et al., No. 2018-

 347, 2020 WL 2844821 (R.I. June 2, 2020). Because the Rhode Island Supreme Court’s decision

 in Woel—which pertains only to issues regarding whether a notice of default satisfied paragraphs

 19 and 22 of the mortgage at issue—has no bearing on Plaintiff’s claim against BANA, the Court

 should deny Plaintiff’s Motion to the extent Plaintiff seeks leave to file a supplemental opposition

 to BANA’s pending Motion to Dismiss Plaintiff’s Complaint.

                                   PROCEDURAL HISTORY

         Plaintiff filed her Complaint (Doc. 1) on January 3, 2019. BANA was served with process

 months later, and on June 18, 2019, BANA filed its Motion to Dismiss Plaintiff’s Complaint and

 supporting Memorandum of Law (Doc. 31 & 32). The Motion to Dismiss is fully briefed as of


                                                  1

 1437047v.1
Case 1:19-cv-00005-MSM-PAS Document 60 Filed 06/22/20 Page 2 of 4 PageID #: 918




 August 13, 2019, and was argued before this Court on May 18, 2020. The Court took the motion

 under advisement, and BANA’s motion to dismiss remains pending before the Court.

         On June 11, 2020, Plaintiff filed the Motion. In the Motion, Plaintiff asks the Court for

 leave to file supplemental briefing following the Rhode Island Supreme Court’s decision in Woel.

 Plaintiff does not provide any details regarding what type of briefing she seeks to file or what

 claims and/or to which Defendants her proposed supplemental briefing pertains. What is crystal

 clear, however, is that any proposed supplemental briefing by Plaintiff would have no bearing on

 her sole claim against BANA (Count 6) for violation of RESPA.

                                       LEGAL ARGUMENT

         As discussed in the Motion to Dismiss, Plaintiff asserts a sole claim against BANA (Count

 6) for violation of Regulation X, based on allegations that BANA failed to properly respond to a

 Notice of Error she sent on October 29, 2017, violating 12 C.F.R. § 1024.36(c) and 12 C.F.R. §

 1024.36(d)(2)(i)(A) in the process. See Compl. ¶ 137. As also discussed in the Motion to Dismiss,

 the attachments to Plaintiff’s Complaint contradict her allegations and show that Plaintiff does not

 state a plausible claim for relief against BANA. See Doc. 32 at 6-12.

         As to the issues raised in Plaintiff’s Motion, a review of Plaintiff’s allegations in the

 Complaint shows that Plaintiff does not allege any wrongdoing by BANA in relation to the notice

 of default mailed to her on December 12, 2017. Instead, Plaintiff’s allegations pertain to Defendant

 Fay Servicing, as Plaintiff alleges that:

                15. Fay mailed Plaintiff a letter dated December 12, 2017, which it
                claimed to be a default notice. A copy is attached as Exhibit C.

                16. This letter did not strictly comply with Paragraph 22 of the
                mortgage as indicated in this complaint.

 Compl. (Doc. 1) at ¶¶ 15-16. Thus, Plaintiff’s own allegations confirm that BANA did not mail

 the notice of default that is the subject of the Complaint. The Woel decision and its holding
                                                 2

 1437047v.1
Case 1:19-cv-00005-MSM-PAS Document 60 Filed 06/22/20 Page 3 of 4 PageID #: 919




 regarding the language that must be included in a notice of default, therefore, have no bearing on

 Plaintiff’s sole claim against BANA (Count 6) as alleged in the Complaint.

         Because the Woel decision is inapplicable to Plaintiff’s sole claim against BANA, it does

 not provide a basis for this Court to deny BANA’s Motion to Dismiss. Thus, any supplemental

 briefing by Plaintiff in relation to the Woel decision would be irrelevant and unnecessary to the

 Court’s resolution of BANA’s Motion to Dismiss. Accordingly, to the extent Plaintiff seeks leave

 to submit additional briefing to support her opposition to BANA’s Motion to Dismiss, the Court

 should deny Plaintiff’s request.

                                          CONCLUSION

         For the reasons set forth herein, BANA respectfully requests that the Court deny Plaintiff’s

 Motion, to the extent Plaintiff seeks leave to submit supplemental briefing in opposition to

 BANA’s pending Motion to Dismiss.

 Date: June 22, 2020                           Respectfully submitted,

                                               BANK OF AMERICA, N.A.,
                                               Defendant,

                                               By its attorneys,

                                               _/s/ Justin J. Shireman_________________
                                               Justin J. Shireman (#7779)
                                               Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                               260 Franklin Street, 14th Floor
                                               Boston, MA 02110
                                               (617) 422-5300
                                               Justin.Shireman@wilsonelser.com




                                                  3

 1437047v.1
Case 1:19-cv-00005-MSM-PAS Document 60 Filed 06/22/20 Page 4 of 4 PageID #: 920




                                 CERTIFICATE OF SERVICE

         I, Justin J. Shireman, hereby certify that this document filed through the ECF system will

 be sent electronically to the registered participants as identified on the Notice of Electronic Filing

 (NEF), and paper copies will be sent to those indicated as non-registered participants on June 22,

 2020.


                                                /s/ Justin J. Shireman
                                                Justin J. Shireman




                                                   4

 1437047v.1
